Per Curiam.
Prom a stipulation of facts it appears that the Peerless Oil Company, the relator, is the lessee of a vacant lot of ground at the northeast corner of the Hudson Boulevard and Pavonia avenue, in Jersey City, under a lease for five years; that it made application to the zoning commission of that city for permission to erect a motor vehicle service station on the lot thus leased; that the application and accompanying plans and specification were in conformity with the regulations of the department and with the law of the state; that the application was approved on June 2d, 1925, by the commission, and that a permit was issued to the relator by the building department of the city; that the relator then en*149gaged a contractor to build the station and that work had actually been begun under the permit; that by reason of protests from residents of the neighborhood the contractor was prohibited by the police department from proceeding with the work, and that, finally, on July 7th, 1925, the permit was revoked by formal resolution of the commission.
; On these facts a rule was granted to the relator to show cause before this court why a peremptory or alternative writ of mandamus should not issue to compel the respondents to issue to it a new permit, or to renew the old permit to construct and operate the motor vehicle service station at the place named.
It is clear that the relief desired by the relator cannot be accorded. The permit already granted was still existent and was either valid or invalid. If valid the commission could not revoke it after acceptance and the expenditure of money upon it; and even if invalid by reason of anything but fraud in its procuring or of statutory prohibition, the commission was not the tribunal to pass upon such invalidity. Montefiori Cemetery Co. v. Newark, 3 N. J. Mis. R. 1104, and cases there cited. The excepted grounds are not here invoked. For these reasons mandamus is not the proper remedy.
The rule to show cause is discharged.